Exhibit 10.1

SPS COMMERCE, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Adopted: February 24, 2015

Director annual retainer: Annual retainer, payable in case, of $27,500 per
director except for the chairperson who shall receive $39,500

Committee chairs annual retainer: Annual retainers, payable in cash, of:

 

Audit Committee:

$ 15,000   

Compensation Committee:

$ 10,000   

Governance and Nominating Committee:

$ 6,800   

Committee member annual retainer: Annual retainers, payable in cash, of:

 

Audit Committee:

$ 5,000   

Compensation Committee:

$ 4,000   

Governance and Nominating Committee:

$ 2,700   

Non-statutory stock option grants:

 

  •   To purchase up to $46,175 of common stock calculated as the grant date
fair value of the stock-based awards computed in accordance with FASB ASC 718 on
the date of the Company’s annual meeting of stockholders using the closing sale
price for a share of the Company’s common stock on the Nasdaq Global Market on
the date of the annual meeting of stockholders

 

  •   Granted to directors who are elected to the board at the annual meeting of
stockholders

 

  •   Exercise price per share equal to the closing sales price for a share on
the Nasdaq Global Market on the date of the annual meeting of stockholders

 

  •   Vest in four equal installments on the last day of each fiscal quarter
with the first vesting occurring on June 30, provided the recipient remains a
member of the board as of the vesting date

 

  •   Maximum term of seven years measured from the date of grant

Restricted stock grants:

 

  •   To acquire up to $46,175 of restricted common stock calculated by dividing
this amount by the closing sale price for a share of the Company’s common stock
on the Nasdaq Global Market on the date of the Company’s annual meeting of
stockholders

 

  •   Granted to directors who are elected to the board at the annual meeting of
stockholders

 

  •   Vests in four equal installments on the last day of each fiscal quarter
with the first vesting occurring on June 30, provided the recipient remains a
member of the board as of the vesting date

Reimbursement of expenses: The Company shall reimburse directors for reasonable
expenses incurred in connection with attending board and committee meetings.